            Case 5:17-cv-00977-D Document 105 Filed 03/05/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

GREGORY LOYD,                                    )
                                                 )
                     Plaintiff,                  )
                                                 )
       v.                                        )      Case No. CIV-17-977-D
                                                 )
RAUL SALAZAR d/b/a RAS TRUCKING,                 )
et al.,                                          )
                                                 )
                     Defendants.                 )


                                       ORDER

       Before the Court is Defendants Raul Salazar d/b/a RAS Trucking and Robiet Leon

Carrazana’s Daubert Motion to Exclude Plaintiff’s Expert Testimony [Doc. No. 76], filed

pursuant to Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

579 (1993).     Defendants challenge the proposed testimony of two medical experts

designated by Plaintiff: Dr. J. Patrick Livingston, M.D. and Dr. L. Todd Olsen, D.O.

Plaintiff has filed a timely response [Doc. No. 90] in opposition to the Motion, and

Defendants have replied [Doc. No. 92]. The Motion is fully briefed and at issue. 1

                                   Factual Background

       This negligence action concerns Plaintiff’s personal injuries from a motor vehicle

accident. The underlying facts are fully set forth in the Order of December 7, 2020 [Doc.

No. 96], denying summary judgment to Defendants. As pertinent here, it is undisputed that




      1
          Defendants have filed a separate motion to exclude expert testimony by a treating
physician (Dr. Brett Barnes), which is addressed by a separate order.
          Case 5:17-cv-00977-D Document 105 Filed 03/05/21 Page 2 of 6




Plaintiff received serious injuries in the accident that required emergency medical

treatment, surgery, hospitalization, inpatient rehabilitative care, and outpatient physical

and occupational therapy. Over the course of his treatment, Plaintiff has undergone both

surgical repair of multiple right ankle and leg fractures and surgical removal of some

hardware that was implanted. Dr. Livingston evaluated Plaintiff and reviewed his medical

records in May 2018, and provided opinions regarding Plaintiff’s medical conditions and

treatment, his prognosis and future medical needs, and permanent disability. Dr. Olsen

examined Plaintiff in January 2020 and discussed potential treatment options for persistent

ankle and foot pain. Defendants do not dispute that Dr. Livingston and Dr. Olsen are

qualified to provide expert opinions regarding these matters but, instead, contend the

doctors’ opinions are unhelpful (Dr. Livingston) and speculative (Dr. Olsen) and, thus,

inadmissible.

                                    Standard of Decision

       Rule 702 codifies the Supreme Court’s decision in Daubert, sets forth the standards

for admissibility of expert opinions, and defines the trial court’s gatekeeper role. As

explained by the Tenth Circuit:

               Under Rule 702, the district court must satisfy itself that the proposed
       expert testimony is both reliable and relevant, in that it will assist the trier of
       fact, before permitting a jury to assess such testimony. In determining
       whether expert testimony is admissible, the district court generally must first
       determine whether the expert is qualified by knowledge, skill, experience,
       training, or education to render an opinion. Second, if the expert is
       sufficiently qualified, the court must determine whether the expert’s opinion
       is reliable by assessing the underlying reasoning and methodology, as set
       forth in Daubert.




                                               2
         Case 5:17-cv-00977-D Document 105 Filed 03/05/21 Page 3 of 6




United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (en banc) (internal

quotations and citations omitted). When the testimony of an expert is challenged, the

proponent of the testimony bears the burden of establishing its admissibility. See id.; see

also Fed. R. Evid. 104(a).

                                       Discussion

       Although Defendants seek to exclude Dr. Livingston’s and Dr. Olsen’s expert

testimony under Daubert, Defendants do not challenge either doctor’s qualifications or the

underlying reasoning and methodology of their opinions. Defendants instead assert that

Dr. Livingston’s opinions are not based on sufficient facts because he lacked information

regarding Plaintiff’s subsequent treatment after May 2018.           Defendants contend

Dr. Livingston’s opinions regarding Plaintiff’s prognosis and degree of disability are

irrelevant to Plaintiff’s current condition because Dr. Livingston conducted his analysis

and formed his opinions more than two years ago, before Plaintiff received additional

surgical and rehabilitative care. Defendants contend Dr. Olsen’s opinions lack a sufficient

factual foundation and are speculative in that he merely discusses potential treatment

options without determining whether any particular option is appropriate and without

recommending a particular course of treatment.

       As to Dr. Livingston, Plaintiff “concedes that Dr. Livingston cannot offer any

opinions outside the scope of his report” but argues that Plaintiff’s receipt of subsequent

treatment does not render Dr. Livingston’s expert opinions irrelevant or inadmissible. See

Resp. Br. at 9. Upon examination of Dr. Livingston’s report and the opinions stated in it,

the Court agrees with Plaintiff. See Defs.’ Mot., Ex. 2 [Doc. No. 76-2] at 8-9.


                                            3
          Case 5:17-cv-00977-D Document 105 Filed 03/05/21 Page 4 of 6




       Specifically, the Court finds that trial testimony from Dr. Livingston regarding his

expert opinions would be relevant to the anticipated issues. In his report, Dr. Livingston

opines that 1) the accident caused Plaintiff to sustain serious injuries consisting of a sternal

fracture and ankle/lower leg fractures that required surgical repair and ongoing treatment,

2) in May 2018, Plaintiff needed additional medical care, including a physiatric evaluation

and aggressive physical rehabilitation, 3) Plaintiff’s treatment to date had been reasonable,

appropriate, and accident-related, 4) the implanted hardware should be removed after

waiting six months for Plaintiff to complete his rehabilitation, 5) Plaintiff would be unable

to return to his past work without adequate rehabilitation, 6) Plaintiff’s “injuries are

permanent in nature and will leave him with permanent functional loss and disability,” but

7) it would be “premature” to rate Plaintiff’s residual functional capacity. See id. at 9. On

this issue, Dr. Livingston concluded only that “it is more likely tha[n] not that [Plaintiff]

will require some degree of permanent restrictions such as unprotected heights, uneven

ground, climbing ladders, and kneeling and squatting.” Id.

       The Court is not persuaded by Defendant’s argument that Dr. Livingston’s opinions

are affected by Plaintiff’s subsequent treatment. To the contrary, Dr. Livingston expressly

recommended additional treatment and limited his opinions to then-available information.

Overall, the Court finds that hearing Dr. Livingston’s opinions would assist the jury in

deciding the trial issues of causation and damages.

       As to Dr. Olsen, Plaintiff argues that Dr. Olsen played a dual role as both a treating

orthopedic physician and a medical expert regarding Plaintiff’s prognosis and future

medical needs.      Like Dr. Livingston, Dr. Olsen evaluated Plaintiff’s condition at a


                                               4
           Case 5:17-cv-00977-D Document 105 Filed 03/05/21 Page 5 of 6




particular point in time (January 2020) and addressed outstanding issues related to

Plaintiff’s ankle injury.   Defendants state, correctly, that Dr. Olsen’s report neither

recommends that Plaintiff undergo a particular course of treatment nor reaches any

conclusion about Plaintiff’s condition. Dr. Olsen merely summarizes treatment options

and possible procedures that might resolve Plaintiff’s chronic pain and ankle stiffness.

         Under the circumstances, however, the Court rejects Defendants’ argument that

Dr. Olsen’s opinions are too speculative to have probative value. The document offered as

Dr. Olsen’s expert report summarizes his examination of Plaintiff for “[c]hronic right ankle

pain.”    See Defs.’ Mot., Ex. 4 [Doc. No. 76-4] at 1.       After conducting a physical

examination and obtaining x-rays, Dr. Olsen reached a diagnosis and formulated treatment

options. Some options depended on further evaluation and testing, such as a nerve test

(electromyography or EMG) to rule out tarsal tunnel syndrome; if that condition were

found, a “tarsal tunnel surgical release” would be appropriate. Id. at 2. In other words,

Dr. Olsen opined that additional diagnostic testing and consultation were needed. This is

not a speculative opinion. Like Dr. Livingston. Dr. Olsen’s opinions provide a snapshot

of Plaintiff’s continuing treatment at that point in time. The Court finds that Dr. Olsen’s

opinions are relevant and admissible to assist the jury in resolving issues of causation and

damages.

         Although generally admissible, the Court recognizes that the probative value of

Dr. Livingston’s and Dr. Olsen’s expert opinions is limited by their temporal scope and

subsequent developments in Plaintiff’s medical and rehabilitative treatment. The Court

finds, however, that the jury should be permitted to assess the medical experts’ opinion


                                             5
          Case 5:17-cv-00977-D Document 105 Filed 03/05/21 Page 6 of 6




testimony in the context of other trial evidence. Defendants’ arguments regarding certain

opinions expressed by Dr. Livingston and Dr. Olsen go primarily to the credibility and

weight to be given their testimony, which are matters to be determined by the jury. The

trial testimony of Plaintiff’s medical experts can properly be tested through the usual means

of cross-examination, presentation of contrary evidence, and appropriate jury instructions.

                                        Conclusion

       For these reasons, the Court finds that the expert opinions of Dr. Livingston and

Dr. Olsen are admissible, subject to contemporaneous objections to particular testimony.

       IT IS THEREFORE ORDERED that Defendants’ Daubert Motion to Exclude

Plaintiff’s Expert Testimony [Doc. No. 76] is DENIED.

       IT IS SO ORDERED this 5th day of March, 2021.




                                             6
